Citation Nr: 0706718	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946 and September 1950 to September 1952.  The veteran 
died on December 15, 2000.  The appellant is the surviving 
spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 Memorandum Decision by the Court of 
Appeals for Veterans Claims, which in turn had arisen from an 
August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2001, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation If Applicable), together with an 
Application for Burial Benefits.  In an August 2001 rating 
decision, the RO denied the following claims:  (1) service 
connection for the cause of the veteran's death, (2) 
eligibility to Dependents' Educational Assistance, (3) 
entitlement to accrued benefits, and (4) entitlement to 
service-connected burial benefits.  The appellant filed a 
Notice of Disagreement (NOD) in September 2001.  The RO 
interpreted the NOD to only express disagreement with the 
denial of service connection for the cause of the veteran's 
death.  Thus in November 2002, the RO issued a Statement of 
the Case on only the issue of service connection for the 
cause of the veteran's death.  The appellant filed a timely 
Form 9 substantive appeal in December 2002.  

In a December 2003 decision, the Board likewise denied 
service connection for the cause of the veteran's death.  It 
did not address the other claims adjudicated in the August 
2001 rating decision.  The appellant appealed to the Court of 
Appeals for Veterans Claims (Court).  In a May 2006 decision, 
the Court upheld the Board's decision denying service 
connection for cause of the veteran's death.  However, it 
found that the RO and the Board had failed to liberally read 
the appellant's NOD to include the claims for entitlement to 
accrued benefits and entitlement to service-connected burial 
benefits.  Thus the court found that these claims were still 
pending and remanded them to the Board for adjudication in 
the first instance.

Thus the Court has found that the appellant's September 2001 
NOD applies to her claims for entitlement to accrued benefits 
and service-connected death benefits that were denied in the 
August 2001 rating decision.  However, a Statement of the 
Case (SOC) has not been issued.  A remand is, therefore, 
required to provide a SOC on these claims.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board also notes that, although in a June 2001 letter the 
RO provided sufficient notice regarding the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death, that letter 
did not include the claims for accrued benefits and service-
connected death benefits.  Thus, prior to issuing the 
Statement of the Case, appropriate notice should be sent to 
the appellant prior to the issuance of the Statement of the 
Case.

Accordingly, this claim is REMANDED for the following:

1.  Provide the veteran with notice of 
the information and evidence necessary 
to substantiate her claims for accrued 
benefits, and service-connected burial 
benefits, as well as her 
responsibilities in providing that 
evidence.

2.  After a sufficient period of time 
has passed to permit the appellant to 
respond to the notice provided her, 
issue the appellant and her 
representative a Statement of the Case 
regarding her claims for accrued 
benefits and service-connected death 
benefits.  The appellant should be 
informed that she must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2006).  
If a timely substantive appeal is not 
filed, the claims should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the 
case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant need take no further action until she is so 
informed.  She has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


